Case 18-11657-BFK         Doc 96    Filed 05/24/21 Entered 05/24/21 10:25:11         Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

In re   Albert A Amartey Jr
        Patience K Amartey                             Chapter 13
        Debtor(s)                                      Case No. 18-11657-BFK

                        AMENDED MOTION TO DISTRIBUTE FUNDS

COMES NOW, Albert A Amartey, Jr.and Patience K. Amartey, Debtors, by counsel, and request

that funds held by the Court be distributed to them for the following reasons:

    1. Debtors filed Chapter 13 on May 8, 2018.

    2. This case was dismissed on April 29, 2019.

    3. There are unclaimed funds in the amount of $7,020.45 which constitute Chapter 13

        payments made by the Debtors.

    4. Debtors believe no other party is entitled to these funds.

    5. Debtors Patience and Albert Amartey want the held funds returned and request that they

        be sent to them at their address of 12056 Vangate Point Ct., Bristow, VA 20136

WHEREFORE, Debtors respectfully request that the unclaimed funds in the amount of

$7,020.45 be distributed to them, and for such further relief as is just.

Respectfully submitted,

Albert A Amertey Jr
Patience K Amartey,

___/s/ Randall J. Borden________________
By: Randall J. Borden Esq. VSB#30780
Attorney at Law
10627 Jones St., Suite 201-A
Fairfax, VA 22030
703/385-8722; FAX: 855/385-8722
rbordenlawfirm@gmail.com
Counsel for Debtor(s)



                                                  1
Case 18-11657-BFK        Doc 96    Filed 05/24/21 Entered 05/24/21 10:25:11             Desc Main
                                   Document     Page 2 of 2




                                  CERTIFICATE OF SERVICE

I certify that on May 24, 2021, true and correct copies of the foregoing documents were transmitted
to all ECF registered participants and to all parties on the attached matrix.

___/s/ Randall J. Borden________________
Randall J. Borden, Esq., VSB#30780




                                                 2
